department of the treasury i n t e r n al r e v e n u e s e r v i c e w as h i n g t o n d c date cc it a ghbradley spr-105564-00 office_of_chief_counsel number release date uilc 6050p memorandum for district_counsel virginia - west virginia district from heather c maloy associate chief_counsel income_tax accounting subject significant service_center advice - reconsideration of physician recruitment agreements your memorandum dated date asked how a hospital reports income when it cancels a portion of the student_loan debt of a physician for each year the physician works at the hospital under a medical education loan program in our response dated date we stated that the hospital must report the income on form_w-2 if the physician is an employee of the hospital we also stated that if the physician is not an employee of the hospital the hospital may be required under sec_6050p of the internal_revenue_code to report the income on form 1099-c after further consideration we wish to modify our previous response under sec_61 the discharge_of_indebtedness in whole or in part may result in the realization of income sec_1_61-12 of the income_tax regulations states that if an individual performs services for a creditor who in consideration thereof cancels the debt the debtor realizes income in the amount of the debt as compensation_for services sec_6041 and the regulations thereunder provide rules for reporting fixed or determinable gains profits and income of dollar_figure or more in a taxable_year in general the form to use in reporting fixed or determinable gains profits and income of dollar_figure or more is form 1099-misc for a non-employee if the person is an employee all wages are reported on form_w-2 1you did not raise sec_108 presumably determining it to be inapplicable because inter alia the debt was discharged in return for services rendered spr-105564-00 as we stated in our previous response sec_6050p requires an information_return whenever an applicable_entity cancels an indebtedness of dollar_figure or more of any person during any calendar_year an applicable_entity is defined in sec_6050p as an executive judicial or legislative agency and an applicable_financial_entity the form prescribed by sec_1_6050p-1 for reporting under sec_6050p is form 1099-c sec_6050p requires reporting of discharged indebtedness without regard to whether the discharge results in gross_income to the debtor sec_1_6050p-1 sec_1_6041-1 states that the reporting requirement of sec_6041 will not apply to any transaction that is subject_to the reporting requirement of sec_6050p in general most hospitals would not be included in the definition of an applicable_entity however even if an entity was an applicable_entity within the meaning of sec_6050p a discharge_of_indebtedness in consideration for services rendered by the debtor would be compensation_for services and reportable under sec_6041 not under sec_6050p thus the income is subject_to reporting to an employee on form_w-2 or on form 1099-misc to a non-employee this memorandum is for your information and is advisory only it is not intended to be conclusive as to the tax consequences for any specific taxpayer if we may be of additional assistance please contact cc ita pincite-4920
